Citation Nr: 1740475	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-33 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for cervical spine disability.

2.  Entitlement to a rating in excess of 10 percent for lumbar spine disability.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to June 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran raised entitlement to TDIU in conjunction with his increased rating claims, filed in September 2009.  Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.

The issues of increased ratings for cervical and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran notified the Board by November 2013 statement that he wishes to withdraw his appeal as to entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to entitlement to TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of TDIU

By November 2013 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran indicating that he wishes to withdraw his appeal for entitlement to TDIU.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to TDIU and it is dismissed.


ORDER

The appeal is dismissed as to entitlement to TDIU.


REMAND

The Veteran last appeared for a VA examination as to his lumbar and cervical spine in July 2013.  The medical evidence of record indicates a possible increase in the severity of the Veteran's service-connected lumbar and cervical spine disabilities, as such, clarification is needed to fully capture the severity of the Veteran's symptoms.  

The Veteran is service connected for right ulnar neuropathy, not due to his spine disabilities.  During the VA examination conducted in July 2013, the VA examiner noted that the Veteran suffers from bilateral upper extremity radiculopathy, noting that "The Veteran is currently SC for his neck condition and his ulnar nerve neuropathy however the numbness and pain is in both extremities currently."  The examiner noted that the bilateral upper extremities reflect radiculopathy in the upper and middle radicular group.  A medical opinion is required for clarification as it is unclear to what extent the symptomology of the ulnar nerve neuropathy and the radiculopathy due to cervical spine disability might overlap for rating purposes.

In a May 2014 statement, the Veteran indicated that because of his neck and back disabilities, quite a few days during the month he is unable to walk without his wife's support so he does not fall.  This statement indicates a worsening of symptoms, as the VA examination report did not reference this level of functional impairment.

Further, in a May 2014 statement, the Veteran indicated he receives shots in the back of the head for migraines and shots in the neck for pain.  The Veteran has consistently complained of headaches and it is unclear if the Veteran's headaches are a component of or otherwise linked to his cervical spine disability.

The examiner will also be asked to conduct required diagnostic testing in accordance with Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

Remand is required to obtain any outstanding VA treatment records and to conduct an updated VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any outstanding VA treatment records, particular from June 2014 to present from the Loma Linda VAMC.

2.  Schedule the Veteran for appropriate VA examinations to evaluate the nature and severity of his service-connected cervical and lumbar spine disabilities, with attention to the diagnostic criteria for the spine.

The Veteran's claims file should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed.

In addition to a full examination conducted as to the present severity of the cervical and lumbar spine disabilities, to include all neurological manifestations, the examiner is requested to respond to the following inquiries.

(a)  To the extent possible, the examiner is asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's cervical and lumbar spine disabilities.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

(b)  The Veteran is service connected for right ulnar neuropathy.  During the VA examination conducted in July 2013, the VA examiner noted that the Veteran suffers from bilateral upper extremity radiculopathy, noting that "The Veteran is currently SC for his neck condition and his ulnar nerve neuropathy however the numbness and pain is in both extremities currently."  The examiner noted that the bilateral upper extremities reflect radiculopathy in the upper and middle radicular group.  

Please clarify to what extent the symptomology of the ulnar nerve neuropathy and the radiculopathy due to cervical spine disability are separate and distinct or overlapping.

(c)  Further, in a May 2014 statement the Veteran indicated he receives shots in the back of the head for migraines and shots in the neck for pain.  The Veteran has consistently complained of headaches and it is unclear if the Veteran's headaches are a component of his cervical spine disability.

Please clarify the nature and extent of the Veteran's headaches, and whether they are a component of, or caused or permanently aggravated by, his service-connected cervical spine disability.

(d)  The examiner should assess the functional impairment caused by the Veteran's service-connected lumbar and cervical spine disabilities, to include on his employability.

The examination reports must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  When the above has been completed, the case should again be reviewed by the AOJ, to address whether the Veteran is entitled to increased ratings for the lumbar and cervical spine disabilities, to include possible separate ratings for radiculopathy of the bilateral upper extremities.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


